NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      JESUS LEON FLORES, Appellant.

                             No. 1 CA-CR 13-0691
                              FILED 07-10-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR 2012-161084-001
             The Honorable Pamela Hearn Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                             STATE v. FLORES
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Samuel A. Thumma joined.


C A T T A N I, Judge:

¶1             Jesus Leon Flores appeals his conviction of robbery, a class 4
felony, and the resulting sentence. Flores’s counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297, 451 P.2d 878 (1969), certifying that, after a diligent search of
the record, he found no arguable question of law that was not frivolous.
Flores was given the opportunity to file a supplemental brief, but did not
do so. Counsel asks this court to search the record for reversible error. See
State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). After
reviewing the record, we affirm Flores’s conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2           On December 1, 2012, the owner of a gas station in Maryvale
observed Flores take two 12-packs of beer and leave the store without
paying. The owner sent a clerk to pursue Flores. The clerk confronted
Flores, who ignored the clerk’s request and placed the beer in a red car.
Flores then turned toward the clerk, and lifted his shirt and reached for
something black in his waistband, while telling the clerk to “back the [] up
and leave me alone.” The clerk believed the black object in Flores’s
waistband was a gun.

¶3            The clerk, who had noted Flores’s license plate number,
contacted the police. Using motor vehicle records, the police located
Flores at a residence in Phoenix. Officers searched the car and the
residence and discovered the beer, but found no weapons. After the clerk
identified Flores in a one-on-one identification, Flores was arrested. In an
interview with police, Flores admitted to taking the beer but denied
having a weapon.

¶4           The State charged Flores by direct complaint with armed
robbery, a class 2 felony. Flores waived a preliminary hearing and
entered a not guilty plea. Before trial, the State alleged Flores had been
convicted of two prior felonies in 2007: unlawful use of means of



                                      2
                            STATE v. FLORES
                           Decision of the Court

transportation, a class 6 felony, and criminal damage, a class 6
undesignated felony. The State also alleged that the robbery had been
committed while Flores was on probation.

¶5             After a three-day trial, the jury acquitted Flores of armed
robbery but found him guilty of the lesser-included offense of robbery, a
class 4 felony. After trial, Flores admitted that he was on felony probation
when he committed the offense and that he had two prior felony
convictions.

¶6            The State waived its allegation of aggravating circumstances,
but requested that the superior court treat the two prior felony convictions
separately, because although both offenses were consolidated in a single
case, they were committed on separate occasions. The superior court
concluded that the two prior felony convictions should be treated
separately, and thereafter sentenced Flores as a category 2 repetitive
offender to a presumptive term of 4.5 years imprisonment with credit for
293 days served.

¶7            Flores timely appealed. We have jurisdiction under Article
6, Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033. 1

                               DISCUSSION

¶8           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300, 451
P.2d at 881. We find none.

¶9             The record reflects that the superior court afforded Flores all
his rights under the constitution and our statutes, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. Flores was present and represented by counsel at all
critical stages of the proceedings against him. The court conducted
appropriate pretrial hearings. The court did not conduct a voluntariness
hearing, but the record did not suggest a question about the voluntariness
of Flores’s statements to police. The evidence presented at trial and
summarized above was sufficient to support the jury’s verdict. The court
conducted an appropriate colloquy prior to accepting Flores’s admission
of his prior convictions and release status. Flores’s sentence falls within

1     Absent material revisions after the relevant date, we cite a statute’s
current version.



                                      3
                            STATE v. FLORES
                           Decision of the Court

the range prescribed by law, with proper credit given for presentence
incarceration.

¶10            With the filing of this decision, defense counsel’s obligations
pertaining to Flores’s representation in this appeal will end after
informing Flores of the outcome of this appeal and his future options. See
State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984). Flores
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.

                              CONCLUSION

¶11           Flores’s conviction and sentence are affirmed.




                                  :gsh




                                      4